DETAILED ACTION
The amendment filed on 10-7-2021 is acknowledged. Claims 1 and 2 have been amended. Claims 3-7, 9-16 and 18-20 have been canceled. Claims 21-36 have been added. Newly submitted claims 26-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected invention is limited to modified bacterial ribosome (clone #010211).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Consequently, claims 1-2, 8, 17 and 21-36 are pending. Claims 8-9, 17 and 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 1-2, 21-25 and 33-36 are currently under examination.

Claim Rejections Withdrawn
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…N-acetylglucosaminyltyrosine into position 29” is withdrawn. Cancellation of said claim has rendered the rejection moot.


Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 21-25 and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of claims 1-7. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  The claims 1-2 have been amended to recite the modified bacterial ribosomes comprising the 23S rRNA sequences disclosed in Table 1.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the amendment is insufficient to overcome the rejection. Contrary to Applicant’s assertion the instant claims are not limited to the recite the modified bacterial ribosomes comprising the 23S rRNA sequences disclosed in Table 1. 
As outlined previously, the instant claims are drawn to variant bacterial ribosomes which incorporate a glycosylated amino acid into a protein as compared to a wild-type bacterial ribosome. Given there is no baseline sequence recited in the claims, they are drawn to variants of any bacterial ribosome; the incorporation of any and all glycosylated amino acids generally (claims -2, 21-25) or acetylglucosaminyltyrosine (claim 35), acetylglucosaminylasparagine (claim 35), acetylglucosaminylserine (claim 36) or acetylglucosaminylthreonine (claim 36). The instant claims have no limitations with regard to the sequence of the ribosome or the protein to be modified. The specification discusses ribosomal variants in prophetic terms and discloses methods for screening for said variants but is limited to 5 variants of the rrnB operon “which may be useful for preparing IFN-β  having two different N-acetylglycosyl amino acids at position 29.” (see paragraphs [0028]-[0029]). However, the specification fails to define what amino acid residues are essential for the claimed biological activity. Given the specification is silent with regard to what specific amino acid residues give rise to the claimed biological activity and as a consequence there is no correlation between the structure (sequence) of the claimed 
Protein chemistry is probably one of the most unpredictable areas of biotechnology and the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310 – IDS filed on 12-3-2020) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. of Cell Bio. 111:2129-2138, 1990 – IDS filed on 12-3-2020) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Molecular and Cellular Biology, 1988, 8:1247-1252 – IDS filed on 12-3-2020) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Clearly, proteins with a sequence variant to the polypeptides of SEQ ID NO:29 that possess increased insecticidal activity against fall armyworm cannot not be predicted. Additionally, Bork (Genome Research, 2000,10:398-400 – IDS filed on 12-3-2020) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Clearly, given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the variants of a given bacterial ribosome selected with a given puromycin derivative with an increased ability to incorporate a given glycosylated amino acid into a given protein cannot be predicted. Reasonable correlation must exist between structure and function. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides and/or proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 2USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

Given the skilled artisan would not be able to predict whether a variant of a given bacterial ribosome selected with a given puromycin derivative would have an increased ability to incorporate a given glycosylated amino acid into a given protein, there is no correlation between structure and function as required by the written description requirements. Consequently, proper written description is lacking.
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 21-25 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht et al. (U. S. Patent Application Publication US 2018/002709) for reasons set forth in the previous Office action in the rejection of claims 1 and 5-6.
Applicant argues:
1.  Hecht does not expressly or inherently describe a modified bacterial ribosome as claimed.

Applicant’s arguments have been fully considered and deemed non-persuasive.
As outlined previously, Hecht et al. disclose ribosomes that were selected utilizing a puromycin derivative (see abstract and paragraph [0030] for example). Given there is no limitation with regard to modified sequence of the ribosome (due to the lack of a baseline sequence), the amino acid to be added or the protein to which said amino acid added, Hecht et al. anticipates all the limitation of the claimed invention.


New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 21-25 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 1 is rendered vague and indefinite by its reference to specific residues. Without the recitation of a baseline sequence it is impossible to determine which specific residue is meant to be engendered by given positions. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 21 is rendered vague and indefinite by its reference to specific residues. Without the recitation of a baseline sequence it is impossible to determine which specific residue is meant to be engendered by given positions. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 22 is rendered vague and indefinite by its reference to specific residues. Without the recitation of a baseline sequence it is impossible to determine which specific residue is meant to be engendered by given positions. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 23 is rendered vague and indefinite by its reference to specific residues. Without the recitation of a baseline sequence it is impossible to determine which specific residue is meant to be engendered by given positions. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 24 is rendered vague and indefinite by its reference to specific residues. Without the recitation of a baseline sequence it is impossible to determine which specific residue is meant to be engendered by given positions. Consequently, it is impossible to determine the metes and bounds of the claimed invention.

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 18, 2022